DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II claims 4-6, 7-15, and 22 in the reply filed on 21 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 2, and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 5, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal et al (WO 2016/046642 A2).
As to claim 4, Vidal discloses a system for electrodepositing different metals onto a substrate from a plurality of electrolytes to form an article, in which the system comprises 
	(i) a removable substrate that is removable from the article to be formed via electrodeposition (Fig. 2 #22); 
	(ii) a cradle containing the substrate (Fig. 2 #30) in which the cradle comprises at least one anode with connection to a source of electrical current (Fig. 2 #38); 
	(iii) a plurality of electrolyte solution baths (pg. 11 section 1.1 “The system includes one or more containers 10…five containers…” pg. 16-17fourth  and fifth containers with electrolyte solutions); and 
	(iv) a rinse medium bath (“third container” pg. 17 lines 13-20).

As to claim 5, Vidal discloses wherein the system comprises a robotic arm configured to move the cradle between electrolyte solution baths. (Fig. 2 #20).

As to claim 8, Vidal further discloses wherein the system comprises a non-conducting field modifier positioned between the substrate and an anode. (#34 coating shown between in Fig. 1 overlapping 22 thus between).

As to claim 9, Vidal further discloses wherein the substrate is thermolabile, cryosensitive or soluble. (pg. 19 lines 3-7 where it is soluble in an acid solution).

As to claim 10, Vidal further discloses wherein at least one anode is an insoluble anode (Section 2.2 “platinum” pg. 2 line 8 platinum or titanium, pg. 14 lines 13-23).

As to claims 11, 12, and 14, Vidal discloses copper metal ions (copper sulfate pg. 18 line 17).

Claims 4, 6, 7, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 1,593,397).
As to claim 4, Robinson discloses a system for electrodepositing different metals onto a substrate from a plurality of electrolytes to form an article (Title), in which the system comprises 
	(i) a removable substrate that is removable from the article to be formed via electrodeposition (“cathode blanks” throughout, claims 34,35,36,38,39, 48, Fig. 15); 
	(ii) a cradle containing the substrate (“carriage”, frame #83 pg. 6 lines 32-36) in which the cradle comprises at least one anode with connection to a source of electrical current (pg. 6 lines 32-36 “anodes” , claims 38,39,48, “pair of anodes” Fig. 10 “Anode assembies”); 
	(iii) a plurality of electrolyte solution baths (Fig. 3/ 13 68/70 , claims 34,345,36 “pair of”); and 
	(iv) a rinse medium bath (Fig. 13 #84 pg. 6 lines 56-64 Fig. 3 #75).

As to claim 6, Robinson discloses a plurality of cradles (See Fig. 3/13 multiple carriages).

As to claim 7, Robinson discloses a plurality of anodes located at a different portion relative to the substrate (Fig. 10, claim 34-36 “pair of anodes”).

As to claim 22, the limitation “wherein each anode of the plurality of anodes is configured so as be able to receive a different electrical current from another anode of the plurality of anodes.” Is drawn towards a functionality of the anode itself and not of the system per se, thus the prior art is deemed capable of receiving different electrical currents based on the electrical connections provided thereto. See MPEP 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Stonas et al (US 2004/0178076 A1).
As to claims 13 and 15, Vidal fails to explicitly disclose using one of the claimed metals in the electrolytic solution.
	Stonas discloses making segmented nanowires comprising segments of rhodium, silver, gold, copper, nickel, palladium, platinum, cobalt ([0036]).
	Thus, it would have been obvious to one of ordinary skill int eh art at the time the invention was filed to have used a metal ion of of rhodium, silver, gold, copper, nickel, palladium, platinum, cobalt as taught by Stonas in the system of Vidal because they provide recognized metals used to form nanowire segments with particular purposes thus amount to an obvious exchange of one metal for another to provide a predictable result of forming nanowires for particular purposes, See MPEP 2143 B 2144.07, such as gold/silver for multiplex arrays (Stonas example 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795